

117 HRES 446 IH: Expressing support for the goals and ideals of National Stroke Awareness Month.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 446IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mrs. Beatty (for herself and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the goals and ideals of National Stroke Awareness Month.Whereas stroke, also known as a cerebrovascular accident, is an acute neurologic injury that occurs when the blood supply to a part of the brain is interrupted by a clot in the artery or a burst of the artery;Whereas stroke is a medical emergency that can cause permanent neurologic damage or even death if not promptly diagnosed and treated;Whereas in the United States, stroke is now the fifth leading cause of death;Whereas 1 person in the United States dies from stroke every 3 minutes and 33 seconds;Whereas every year, approximately 795,000 people in the United States have a stroke;Whereas the direct (medical) costs of stroke are $30,800,000,000 annually, and total costs (both medical and lost productivity) are $49,800,000,000; Whereas stroke is a leading cause of serious long-term disability;Whereas those disabilities may require ongoing physical, occupational, speech-language, and other therapy and surgeries;Whereas the permanent health concerns and treatments resulting from stroke have a considerable impact on children, families, and society;Whereas the Centers for Disease Control and Prevention advises that the most effective stroke treatments are available only if the stroke is recognized and diagnosed within 3 hours of the first symptoms and recommends the public be familiar with and use the mnemonic F.A.S.T. to identify the signs and symptoms of stroke, including—(1)F—Face Drooping: Ask the person to smile. Does one side of the face droop?; (2)A—Arm Weakness: Ask the person to raise both arms. Does one arm drift downward?;(3)S—Speech Difficulty: Ask the person to repeat a simple phrase. Is the speech slurred or strange?; and (4)T—Time to Call 9–1–1: If you see any of these signs, call 9–1–1 right away.; andWhereas May is recognized as National Stroke Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Stroke Awareness Month;(2)encourages the people of the United States to support the efforts, programs, services, and advocacy of organizations that work to enhance public awareness of stroke; and(3)encourages continued coordination and cooperation between government, researchers, families, and the public to improve prognoses by increasing access to timely treatments for individuals who suffer strokes.